67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Terry KIDD, Jr., Plaintiff-Appellant,v.Benjamin HAWKINS;  Dr. Pierson;  Sarah Ijams;  J.A. Smith,Jr.;  Eddie L. Pearson;  Pat Edge;  DouglasNewsome;  Donna Bevins;  Mr. Mccormick;Donna Cumbie;  Julia Lafoon,Defendants-Appellees,andCommonwealth of Virginia;  Mary Sue Terry;  Stephen D.Rosenthal;  Pamela Anne Sargent;  Virginia Parole Board;Clarence L. Jackson;  Lewis W. Hurst;  Gail Y. Browne;unknown Defendants, Members of the Virginia Parole Board;Virginia Department of Corrections;  E.C. Morris;  Mr.Lawsen;  Buck Rogers;  Fred W. Green;  Dana S. Graham;David Graham;  Cassandra Taylor;  Mr. Bowen;  Jack Kincaid;Mr. Davenport;  Ms. Williams;  unknown others, at Brunswick,Virginia, Correctional Center;  John A. Brown;  JacquelineF. Fraser;  Edward W. Murray, Defendants.
No. 95-6309.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 13, 1995.

David Terry Kidd, Jr., Appellant pro se.  Martha Murphey Parrish, Assistant Attorney General, Richmond, VA;  Leigh Thompson Hanes, Peter Duane Vieth, Wooten & Hart, P.C., Roanoke, VA, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kidd v. Hawkins, No. CA-93-787-R (W.D.Va. Feb. 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED